DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see remarks, filed 02/22/2022, with respect to the rejection(s) of claim(s) 12 and its dependent claims under Biesecker, Mehrotra and Mularczyk have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Biesecker, Mehrotra in view of Chu et al. US 2016/0026773.
The examiner would be open to an interview to discuss the new rejection after the applicant has had a chance to review it.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-15 and 45-48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Biesecker US 5,197,602 in view of Mehrotra et al. US 2016/0212389 and Chu et al. US 2016/0026773

Biesecker discloses an apparatus comprising:
(Re claim 12) “a container configured to be closed with a cap” (10 figure 4). “a cartridge for housing medication configured to be inserted within the container, the cartridge when completely inserted within the container allowing the closing of the container with the cap” (12 figure 4,5).
Biesecker does not disclose the cap including a cap sensor element configured to detect whether the container has not been activated within a predetermined period of time nor the container generating an alert based on the cap sensor detecting whether the container has not been activated within a predetermined period of time and whether a preset quantity of medication has not been withdrawn at a preset time nor the alert being generated based adherence score characterizing a likelihood of adherence of a patient to a medication regimen associated with the medication, the adherence score being determined based on at least one or more historical activations of the container and one or more historical timings of activations of the container by the patient.
Mehrotra teaches the cap including a cap sensor element configured to detect whether the container has not been activated within a predetermined period of time (para 0025), generating an alert based on the cap sensor detecting whether the container has not been activated within a predetermined period of time and whether a preset quantity of medication has not been withdrawn (para 0021-0022) and maintaining a history of activations and their times (para 0021-0022) and additional types of alerts (para 0020).
Chu teaches alerts nor the alert being generated based adherence score characterizing a likelihood of adherence of a patient to a medication regimen associated with the medication, the adherence score being determined based on at least one or more historical activations of the container and one or more historical timings of activations of the container by the patient (figure 6, para 0025, 0088, 0186, 0189).
It would have been obvious to one skilled in the art to modify the system of Biesecker to include the cap including a cap sensor element configured to detect whether the container has not been activated within a predetermined period of time, the container generating an alert based on the cap sensor detecting whether the container has not been activated within a predetermined period of time and whether a preset quantity of medication has not been withdrawn at a preset time and nor the alert being generated based adherence score characterizing a likelihood of adherence of a patient to a medication regimen associated with the medication, the adherence score being determined based on at least one or more historical activations of the container and one or more historical timings of activations of the container by the patient of the container because it helps improve compliance with a prescription and inform interested third parties of non-compliance.

(Re claim 13) “wherein a body of the cartridge fits within a cavity within the container and a portion of the cartridge overlies a top of the container in a region where the container accepts the cap” (56 figure 4,5).
(Re claim 14) “wherein one or more locations on an outer surface of the cartridge include an adhesive that sticks to an inner surface of the container” (col 5 lines 1-9).
(Re claim 15) “wherein a portion of the cartridge extends externally to the container and is configured to serve as a grip for holding the container” (56 figure 4,5).
(Re claim 45) “cap sensor element is configured to detect whether the container has not been activated within the predetermined period of time that exceeds a present amount of time” (para 0025; Mehrotra).
(Re claim 46) “cap sensor element is configured to detect a quantity of content within the container” (203,116 figure 2, para 0011-0012; Mehrotra).
(Re claim 47) “cap sensor element includes at least one of the following: a capacitance sensor … reed switch … any combination thereof” (para 0029; Mehrotra).
(Re claim 48) “cap sensor is configured to detect at least one of an opening of the cap and a closing of the cap” (para 0011; Mehrotra).

Claims 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Biesecker/Mehrotra/Chu in view of Moffett US 2017/0361989.
Biesecker/Mehrotra/Chu discloses the apparatus as rejected above.
Biesecker/Mehrotra/Chu does not disclose a portion of the cartridge extends externally to the container and is configured to serve as a display element to display a printed label with data identifying the content
Moffett teaches a portion of the cartridge extends externally to the container and is configured to serve as a display element to display a printed label with data identifying the content (106, 102 figure 1C).
It would have been obvious to one skilled in the art to modify Biesecker/Mehrotra/Chu to include a portion of the cartridge extending externally to the container and is configured to serve as a display element to display a printed label with data identifying the content because it allows more area for printed information and allows the use to confirm the contents of the cartridge.

Claims 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Biesecker/Mehrotra/Chu in view of Curzon et al. US 5,099,998.
Biesecker/Mehrotra/Chu discloses the apparatus as rejected above.
Biesecker/Mehrotra/Chu does not disclose that the cartridge is closed with at least one of a plug, a liner or both.
Curzon teaches that the cartridge is closed with at least one of a plug, a liner or both (8,5,105,205,305 figure 1).
It would have been obvious to one skilled in the art to modify the apparatus of Biesecker/Mehrotra/Chu to include that the cartridge is closed with at least one of a plug, a liner or both because it preserves and protects the contents of the cartridge.

Claims 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Biesecker/Mehrotra/Chu in view of Logel et al. US 2013/0220844.
Biesecker/Mehrotra/Mularczyk discloses the apparatus as rejected above.
Biesecker/Mehrotra/Mularczyk does not disclose a desiccant chamber and at least one desiccant packet, the desiccant chamber including perforations that allow moisture to pass from a body of the cartridge into the desiccant packet and to physically separate content of the cartridge from the desiccant packet.
Logel teaches a desiccant chamber and at least one desiccant packet, the desiccant chamber including perforations that allow moisture to pass from a body of the cartridge into the desiccant packet and to physically separate content of the cartridge from the desiccant packet (58,17,16,24 figure 8,9).
It would have been obvious to one skilled in the art to modify the apparatus of Biesecker/Mehrotra/Chu to include that a desiccant chamber and at least one desiccant packet, the desiccant chamber including perforations that allow moisture to pass from a body of the cartridge into the desiccant packet and to physically separate content of the cartridge from the desiccant packet because It can preserve and protect the medication in the cartridge from being spoiled by moisture.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 11/036,831 and 2008/0162183 both teach sending alerts if a compliance/adherence score is below a threshold score.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY R WAGGONER whose telephone number is (571)272-8204. The examiner can normally be reached Mon-Thurs 5am-330pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIMOTHY R. WAGGONER
Primary Examiner
Art Unit 3655



/TIMOTHY R WAGGONER/Primary Examiner, Art Unit 3655